


EXHIBIT 10.5


Discretionary Cash Bonus Plan Description


The following is a description of the First National Community Bancorp, Inc.
Discretionary Cash Bonus Plan (“Bonus Plan”).  The Bonus Plan allows for the
payment of annual cash bonuses to employees who are considered to be management
level and are selected by the board of directors.  The Bonus Plan is
administered by the board of directors.  The board of directors may delegate the
authority to determine bonuses to a committee or a member of senior
management.  Cash bonuses represent the variable component of the executive
compensation program that is tied to our performance and individual achievement.
Our policy is to base a significant portion of our executive officers’ cash
compensation on bonus. In determining bonuses, the board of directors considers
factors such as relative performance of the company during the year (including
the bank’s gross revenue, net income and customer growth) and the individual’s
contribution to our performance, the need to attract, retain and motivate high
quality executives as well as the degree to which the executive officer met or
exceeded certain nonquantitative objectives established for him/her. Bonuses are
not guaranteed or fixed by formula. The board of directors does not establish
performance targets which when reached automatically provide a bonus, but uses
its subjective business experience in reviewing the relevant information and
determining whether and how much of a bonus is merited.  The amount and to whom
a bonus is awarded is at the sole discretion of the board of directors or its
designee.





 
 

--------------------------------------------------------------------------------

 
